Citation Nr: 1630663	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  13-24 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than July 8, 2013 for the grant of service connection for PTSD.

3.  Entitlement to service connection for high blood pressure, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for kidney cancer.

6.  Entitlement to service connection for osteoarthritis.

7.  Entitlement to service connection for vertigo.

8.  Entitlement to service connection for asthma.

9.  Entitlement to service connection for Barrett's esophagus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to December 1965.

These matters come before the Board of Veterans' Appeals (BVA or Board) from April 2013 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence of record reveals that the Veteran stopped working due to nonservice-connected physical disabilities.  As such, the issue of entitlement to a TDIU is not before the Board.

The claims of entitlement to service connection for high blood pressure, osteoarthritis, vertigo, asthma, and Barrett's esophagus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  No evidence prior to July 8, 2013 may be construed as a formal or informal claim of entitlement to service connection for PTSD.

2.  The Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas.

3.  Diabetes mellitus was not present in service, was not manifested to a compensable degree within one year of the Veteran's discharge from service, or shown by competent and credible evidence to otherwise be causally or etiologically related to the Veteran's service.

4.  Kidney cancer was not present in service, was not manifested to a compensable degree within one year of the Veteran's discharge from service, or shown by competent and credible evidence to otherwise be causally or etiologically related to the Veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 8, 2013 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2015); 38 C.F.R. § 3.400 (2015).

2.  The criteria for an initial rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for kidney cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Duty to Notify

The Veteran was notified via a letter dated in February 2013 of the criteria for establishing service connection, the evidence required in this regard, and the Veteran's VA's respective duties for obtaining evidence.  The Veteran was also notified of how VA determines disability ratings and effective dates if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the March 2014 rating decision granted service connection for PTSD, that claim is now substantiated.  As such, the filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that as for rating the Veteran's PTSD, the relevant criteria have been provided to the Veteran, including in a September 2014 statement of the case.

Duty to Assist

Service treatment records are associated with the claims file, as are identified VA and private medical records.  The Veteran has not been afforded VA examinations in connection with the issues of service connection for diabetes and kidney cancer.  As there is no medical evidence or credible lay evidence of an in-service event, there is no reasonable possibility that a medical opinion can substantiate the claims.  Consequently, a VA examination and nexus opinion are not necessary to decide the diabetes and kidney cancer claims.

Further, the Board finds that the rating examination obtained in this case is adequate, as it considered the pertinent evidence of record, and included an examination of the Veteran and elicited subjective complaints and clinical measures and observations reported.  The examination described the Veteran's PTSD disability in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

I.  Effective date earlier than July 8, 2013 for the grant of service connection for PTSD.

Analysis

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  38 C.F.R. § 3.400(b)(2).

The Veteran's service connection claim for PTSD (VA Form 21-0781a, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) Secondary to Personal Assault) was received by VA on July 8, 2013.

A March 2014 rating decision granted the Veteran service connection for PTSD and assigned a 50 percent rating, effective July 8, 2013.

The Board can find no document (or telephone contact) submitted prior to July 8, 2013 indicating an intent to pursue a claim of entitlement to service connection for any psychiatric disability.  The effective date in this case is determined by the date of receipt of the claim, i.e., July 8, 2013, or the date entitlement arose, whichever is later.  Thus, even if the Veteran's PTSD was present prior to July 8, 2013, in the absence of a claim received prior to July 8, 2013, an earlier effective date is not available in this case.  Significantly, the Board notes that neither the Veteran nor his attorney has referenced any document or provided any argument as to why a date earlier than July 8, 2013 is required in this case.

In sum, the evidence of record provides no basis for an award of service connection for PTSD prior to July 8, 2013.

II.  Rating in excess of 50 percent for PTSD

Legal Criteria

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

Diagnostic Code 9411 addresses PTSD.  Under that code, a 50 percent rating for PTSD is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating for PTSD is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating for PTSD is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2015).  The regulation has been changed to reflect the current DSM, the DSM V.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  This case involves assignment of GAF scores and those assignments are relevant to the Veteran's level of impairment due to his PTSD.  

GAF scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

The Board observes that to adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the Veteran's GAF scores and the enumerated factors listed in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV [Diagnostic and Statistical Manual of Mental Disorders, 4th ed.].

Before undertaking analysis, it is notable that the Veteran is service-connected for PTSD, but not for disorders such as a depressive disorder, which has also been diagnosed.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998).

A March 2014 rating decision granted the Veteran service connection for PTSD and assigned a 50 percent rating, effective July 8, 2013.

After reviewing the pertinent evidence of record, the Board finds that the evidence warrants a rating of 70 percent for PTSD.  The February 2014 VA PTSD examination indicated that the Veteran had episodic suicidal ideation as well as instances of unexplained outbursts of anger, which the Board finds is essentially an indication of impaired impulse control.  An increasing withdrawal from socialization and recreation over the prior 4 years has been noted, signaling a difficulty in adapting to stressful circumstances and an emerging inability to maintain effective relationships.  While no formal cognitive disorder has been found, the Veteran has complained of increasing memory problems.  Further, the Veteran's PTSD therapy records have indicated GAF scores of 50, which tend to show serious impairment in social and occupational functioning.  Based on the foregoing, and while acknowledging that not all the symptoms listed for a 70 percent rating have been met, the Board finds that a rating of 70 percent for PTSD is warranted.

In finding that the Veteran is entitled to a rating of 70 percent for his PTSD, the question now becomes whether the Veteran is entitled to a rating in excess of 70 percent for his service-connected PTSD.

The Board observes that the evidence does not indicate that the Veteran has symptoms due to PTSD such as gross impairment in thought processes or communication.  No formal speech or cognitive disorder related to PTSD has been suggested by any of the examiners.  While some memory problems have been noted, the February 2014 VA PTSD examiner characterized the Veteran's memory loss as just mild, and there have been no findings indicative of poor judgment.  Acts of violence to others have not been noted, and there has been nothing resembling a pattern of grossly inappropriate behavior.  Further, disorientation to time or place, or just minimal hygiene, has not been shown.  The Veteran has been able to maintain a marriage of more than 50 years, and no examiner has indicated that the Veteran has total occupational impairment due to PTSD, alone.  Based on the foregoing, a rating in excess of 70 percent for PTSD is not warranted.

Conclusion to PTSD claim

In sum, an initial rating of 70 percent for PTSD for the entire appeal period is warranted.  The Board finds that there is not such an approximate balance of the positive evidence and the negative evidence to permit an even more favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning PTSD.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability of PTSD according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's PTSD is evaluated.  Therefore, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence of record does not show that the Veteran's PTSD is so unusual or exceptional in nature as to make the schedular rating inadequate.  The PTSD has been rated under the applicable Diagnostic Code that has specifically contemplated the level of occupational and social impairment caused by the service-connected PTSD.  In addition, the Veteran's symptoms such as suicidal ideation, memory loss, and impulse control are specifically enumerated under the applicable Diagnostic Code.  The evidence does not show frequent hospitalization due to the service-connected disabilities, or marked interference with employment beyond that envisioned by the ratings assigned.  Therefore, the Board finds that referral for consideration of the assignment of an extra-schedular rating is not warranted.  Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

III.  Service connection for diabetes mellitus and kidney cancer.

Service treatment records show no complaints, diagnosis, or treatment of diabetes or kidney disability.

Medical records associated with the claims file reveal that the Veteran was diagnosed with diabetes mellitus in November 2000 and kidney cancer in October 2008.

Neither diabetes mellitus nor kidney cancer were shown during service or within one year thereafter, and there is no competent medical opinion linking diabetes or kidney cancer to service.

There is no evidence of record, other than the Veteran's assertions, suggesting a connection between the Veteran's diabetes and kidney cancer and his active service.  On this point, there is no evidence that the Veteran has expertise or training to determine the cause of such disorders and he is thus considered a layperson.  Whether lay nexus evidence is competent evidence cannot be determined categorically.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Rather, such a determination depends on the facts of the case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau v. Nicholson, the Federal Circuit provided an example as to when lay evidence was competent, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007).  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether diabetes or kidney cancer is caused by an event or incidents in service is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  As such, the Board finds that the Veteran's statements (to the extent he has even made any) as to the cause or date of onset of his diabetes or kidney cancer are not competent evidence as to a nexus.

Since the competent evidence of record fails to indicate that the Veteran had diabetes or kidney cancer during service or within a year of discharge from service, or that diabetes or kidney cancer has been etiologically related to service, service connection for diabetes and kidney cancer is not warranted.

As the preponderance of evidence is unfavorable to the claims, there is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b).


ORDER

An effective date earlier than July 8, 2013 for the grant of service connection for PTSD is denied.

An initial rating of 70 percent for PTSD throughout the entire appeal period is granted, subject to the applicable law governing the award of monetary benefits.

Service connection for diabetes mellitus is denied.

Service connection for kidney cancer is denied.


REMAND

As for the issues of entitlement to service connection for high blood pressure, to include as secondary to PTSD, osteoarthritis, vertigo, asthma, and Barrett's esophagus, the Board finds that the record does not contain sufficient competent medical evidence to decide those claims.  As the Veteran made complaints related to such disabilities during his military service, the Board finds that the Veteran should be afforded a VA examination(s) that addresses the medical matters raised by those issues.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate the Veteran's complete VA treatment records since January 5, 2014.

2.  The Veteran should be scheduled for a VA examination(s) regarding the claimed high blood pressure, osteoarthritis, vertigo, asthma, and Barrett's esophagus disabilities.  The examiner(s) must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should state whether it is at least as likely as not (a 50 percent likelihood or greater) that the Veteran has high blood pressure, osteoarthritis, vertigo, asthma, or gastrointestinal disability (Barrett's esophagus) that had its onset in service or within one year thereafter, or is etiologically related to his active service.

The examiner is also asked to state whether the Veteran has high blood pressure that is proximately due to or the result of service-connected PTSD, or was aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected PTSD.

A rationale for the requested opinion shall be provided.  

3.  The RO/AMC should then, based on all the evidence of record, readjudicate the issues of entitlement to service connection for high blood pressure, osteoarthritis, vertigo, asthma, and Barrett's esophagus.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


